UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 7, 2014 NUDG MEDIA INC. (Exact name of registrant as specified in its charter) Nevada 333-175792 80-0729029 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) 711 S. Carson Street Ste. 4 Carson City, Nevada (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 888-332-3660 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Effective October 7, 2014, Menachem Sofepr resigned as president, chief executive officer, chief financial officer, treasurer, secretary and director of our company. Mr. Sofepr's resignation was not the result of any disagreement with our company regarding our operations, policies, practices or otherwise. Effective October 7, 2014, Jade Hall was appointed as president, chief executive officer, chief financial officer, treasurer, secretary and director of our company. Jade Hall, – President, Chief Executive Officer, Chief Financial Officer, Treasurer, Secretary and Director Jade Hall has experience building mature sales and operations cultures, and developing product strategies and has proven experience in marketing and social media which will enhance the advancement of the technology. We appointed Jade Hall as a member of the board of directors because of her experience and interest in advancing the Nudg technology. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NUDG MEDIA INC. /s/ Jade Hall Jade Hall President, Chief Executive Officer, Chief Financial Officer, Treasurer, Secretary and Director Date: October 14, 2014 2
